                  Case 2:20-cv-01068-MJP Document 6 Filed 07/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8 ALONZO BRADLEY,                      )
                                        )
 9                           Plaintiff, )                     Case No. C20-1068-MJP
                                        )
10        v.                            )                     ORDER DECLINING TO SERVE
                                        )                     COMPLAINT AND GRANTING
11   DEPARTMENT OF EXECUTIVE SERVICES, )                      LEAVE TO AMEND
     OFFICE OF RISK MANAGEMENT          )
12   SERVICES,                          )

13                                      Defendants.

14          Plaintiff, proceeding pro se and in forma pauperis, has filed a civil rights complaint

15 which (based on allegations of violations of the 8th and 13th Amendments by state agencies) the

16 Court interprets as being brought pursuant to 42 U.S.C. § 1983. The Court, having reviewed the

17 complaint, does hereby find and ORDER:

18          (1)      In order to sustain a civil rights action, a plaintiff must show (1) that he suffered a

19 violation of rights protected by the Constitution or created by federal statute, and (2) that the

20 violation was proximately caused by a person acting under color of state or federal law. See

21 Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Section 1983 is the appropriate avenue

22 to remedy an alleged wrong only if both of these elements are present. Haygood v. Younger, 769

23 F.2d 1350, 1354 (9th Cir. 1985). To satisfy the second prong, a plaintiff must allege facts

      ORDER DECLINING TO SERVE
      COMPLAINT AND GRANTING
     LEAVE TO AMEND - 1
                  Case 2:20-cv-01068-MJP Document 6 Filed 07/13/20 Page 2 of 3




 1 showing how individually named defendants caused or personally participated in causing the

 2 harm alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

 3          (2)      The Court declines to order that plaintiff's complaint be served because his

 4 complaint is deficient in the following respect: Plaintiff does not specifically allege in his

 5 complaint that the individual defendants violated any of his federal constitutional rights nor does

 6 he set forth any specific facts demonstrating that the individual defendants personally

 7 participated in causing him any harm of constitutional dimension. Plaintiff’s vague and non-

 8 specific allegations that “Risk mngmt [sic] refused to adhere to the evidences that proved my

 9 immediate approval for tort regarding a conspired attempt to kill me in the community by

10 attempting to shoot me with the participation of (8) gunmen, beginning in the Shilshole area,”

11 (Dkt. No. 1-1 at 5) are insufficient to state a claim upon which relief may be granted.

12           (3)     Plaintiff may file an amended complaint curing the above-mentioned

13 deficiencies within thirty (30) days of the date on which this Order is signed. The amended

14 petition must be filed under the same case number as this one, and will operate as a

15 complete substitute for, rather than a mere supplement to, the present petition. See Ferdik

16 v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). If no amended complaint is timely filed, the

17 Court will recommend that this matter be dismissed for failure to adequately allege a cause of

18 action under § 1983.

19          (4)      The Clerk is directed to mail to the plaintiff the appropriate forms so that he may

20 file an amended complaint.

21

22

23

      ORDER DECLINING TO SERVE
      COMPLAINT AND GRANTING
     LEAVE TO AMEND - 2
             Case 2:20-cv-01068-MJP Document 6 Filed 07/13/20 Page 3 of 3




 1      DATED this 13th day of July, 2020.

 2

 3

 4
                                      A
                                      Marsha J. Pechman
 5                                    United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      ORDER DECLINING TO SERVE
      COMPLAINT AND GRANTING
     LEAVE TO AMEND - 3
